Opinion by
Wright, J.,
Mitchell Salzstein was last employed as a processor by the Frankford Arsenal, Bridge and Tacony Streets, in the City of Philadelphia. His final day of work was June 4, 1965, on which date he had a valid separation. The Unemployment Compensation Board of Review rediiced his $45.00 weekly benefit rate by the sum of $17.00 per week under the. pension-deductible-provision in Section-404(d). -of. the Unemployment .Compensation -Law. Act of' December 5, 1936, P.- L. (1937)' 2897, Section 404(d),"43. P.S."804'(d). 'This; appeal" followed. . • ’ ,' . .;
The section in question reads in.pertinent part as follows: “(d) Notwithstanding any other provisions of this section each eligible employe who is unemployed *216with respect to any week ending subsequent to the first day of July, one thousand nine hundred sixty-four, shall be paid, with respect to such week, compensation in an amount equal to his weekly benefit rate less the total of . . . (5) one-half of the amount of a retirement pension or annuity, if any, (a) paid or (b) which upon application would be payable to him without diminution on account of age under a public or private pension plan to which both the employe and an employer or employers of such employe have contributed.”
The Board found that claimant was receiving a monthly pension of $154.00 from the Frankford Arsenal, and that both claimant and his employer contributed equally to the pension program. Claimant does not assert that these findings are unsupported by the record. Nor does claimant question the Board’s calculation that one-half of claimant’s monthly pension was the equivalent of $17.00 per week. His sole contention is that Section 404(d) does not apply “where employer regards annuity payments received before employe’s retirement account is exhausted as being the return of his own funds”.
No cases are cited in support of claimant’s contention. It is based entirely on a letter from the employer which is set forth in the footnote.1 We are in accord with the position of counsel for the Board that the only function of this letter was to aid claimant in the preparation of his income tax return. To adopt claimant’s theory would be to rewrite the statute, and to *217defeat the legislative purpose and intent. Cf. Yeager Unemployment Compensation Case, 196 Pa. Superior Ct. 162, 173 A. 2d 802.
Decision affirmed.

 “This is to certify that you are iu receipt of a benefit under the Civil Service ttetireinent Act in amount of $164.00 per month effective June 6, 1905. Your contributions to the retirement fund total $4553.22 and your retirement contributions are reduced by your monthly annuity payments. We consider the annuity payments received before a person’s retirement account is exhausted as being merely a return of his own funds and does not represent any Federal contribution toward his retirement benefit at that time”.